OPINION OF THE COURT
Memorandum.
Order affirmed, without costs.
We affirm the decision of the court below which vacated the sale and revested the title to the property in the County of Rockland. We disagree with the court’s comments about resolution number 167 of 1979 and insofar as the determination of the court below is deemed to have set it aside, we decline to follow it. Review of said resolution is only proper by way of an article 78 proceeding (see CPLR 7803, subd 3).
Farley, P. J., Slifkin and Widlitz, JJ., concur.